UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1772



In re:   WILLIAM SCOTT MACDONALD,



                Petitioner.



                 On Petition for Writ of Mandamus.
                      (1:09-cv-01047-GBL-TRJ)


Submitted:   October 16, 2014               Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Scott MacDonald, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William   Scott      MacDonald     petitions      for     a    writ    of

mandamus,     alleging    the    district      court   has     unduly       delayed

granting his writ of habeas corpus.            See MacDonald v. Moose, 710
F.3d 154 (4th Cir.), cert. denied, 134 S. Ct. 200 (2013).                          He

seeks an order from this court directing the district court to

act.    Our review of the district court’s docket reveals that the

district court granted the writ of habeas corpus on August 7,

2014.     Accordingly, because the district court has acted, we

deny the mandamus petition as moot.             We grant leave to proceed

in forma pauperis and we deny MacDonald’s motions to supplement

his petition and for appointment of counsel.                  We dispense with

oral    argument   because      the    facts   and   legal    contentions         are

adequately    presented   in     the    materials    before    this       court   and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                         2